

Exhibit 10.3


CONFIDENTIAL INFORMATION (IDENTIFIED BY * ) HAS BEEN OMITTED BASED UPON A
REQUEST
FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF THE
SECURITIES EXCHANGE ACT OF 1934 AND HAS BEEN SEPARATELY FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION


February 4, 2008
 
Larry Smith
Koch Foods, Inc.
9401 W. Thunderbird Road, Suite 186
Peoria, AZ 85381


Dear Larry:


As discussed and agreed, Koch Foods, Inc. will supply to the El Pollo Loco
system * pounds annually of saddle cut chicken, EPL Specification *. Pricing
will be * FOB; * per pound delivered to MBM, Rancho Cucamonga, CA and MBM,
Pleasanton, CA. Please continue to review the weight range and target with your
processing facility to best insure that the specification is met.


Additionally, Koch Foods, Inc. will supply to the El Pollo Loco system up to *
pounds annually of whole birds, EPL Specification *. Pricing will be * FOB; *
per pound delivered into MBM, Rancho Cucamonga, CA and MBM, Pleasanton, CA.


Contingent on becoming an approved supplier for El Pollo Loco Un-marinated
Breast Meat, Koch Foods’ pricing would be as follows:


EPL Specification * , Koch Foods, Inc. will be awarded up to * pounds for the El
Pollo Loco system. Pricing will be * FOB; * per pound delivered into MBM, Rancho
Cucamonga, CA and MBM, Pleasanton, CA.


As part of this Purchase Agreement, Supplier warrants that the prices for the
items identified herein are not higher than those currently extended to any
other customer for the same or like items in equal or less quantities. If
Supplier reduces its price for such items to any other customer during the term
of this Purchase Agreement, Supplier agrees to correspondingly reduce the price
quoted herein.


El Pollo Loco’s decision to enter into this Purchase Agreement is independent of
any support your firm may or may not choose to provide to the El Pollo Loco
system.


This Purchase Agreement is subject to and incorporates the General Terms and
Conditions of Supply (“T/C”) executed by the parties hereto and currently on
file with El Pollo Loco, Inc. The Purchase Agreement and the T/C collectively
constitute the entire agreement between the parties and supersede all prior or
contemporaneous oral or written agreements.


Terms: Net 7 Days.
Pricing contract period 03/01/08 through 2/28/09
 
 
 

--------------------------------------------------------------------------------

 
 
Please sign and return both copies of this letter. After I have received the
signed copy, I will sign and return a copy for your files. Signing this letter
acknowledges acceptance of the terms and conditions as presented above.


Larry, thank you for your help and support on this matter and please contact me
with any questions.


/s/ Larry P. Smith
 
/s/ Joe Stein
Larry P. Smith
 
Joe Stein
Koch Foods, Inc.
 
El Pollo Loco, Inc.

 
cc: Jennifer Benus, Yvette Johnson/MBM
 
 
2

--------------------------------------------------------------------------------

 


Exhibit 10.3
 
El Pollo Loco


GENERAL TERMS AND CONDITIONS OF SUPPLY


THESE GENERAL TERMS AND CONDITIONS shall govern the supply of approved products
(herein referred to, whether singularly or collectively as the “Products”) to
the EPL system of company-owned and franchisee-owned El Pollo Loco Restaurants
and shall constitute the agreement between El Pollo Loco Corporation and those
parties, which have been approved as suppliers (each such approved supplier is
referred to herein as “Supplier”) to the EPL system.


In consideration of the designation by EPL as an approved Supplier and intending
to be legally bound, Supplier, through the act of supplying the Products to and
for use within the El Pollo Loco system, agrees to the following:



 
1.
Approval – The approval by EPL of a Supplier to the El Pollo Loco system (the
“Approval”) shall be confirmed in a written approval letter (the “Approval
Letter”) signed by EPL authorized representative, Stephen E. Lash, Director of
Supply Chain Management. The Approval Letter shall identify a) the Products for
which Supplier is approved, b) the approved product specification, and c) the
specific facility (ies) approved to manufacture the product. Supplier’s
acceptance of the Approval and these General Terms And Conditions shall be
manifested exclusively through the act of Supplier’s selling the Products for
use within the El Pollo Loco system.




2.
Sale And Distribution – Supplier shall sell the Products within the El Pollo
Loco system only to distributors approved by EPL (collectively “Approved
Distributors”) who are authorized to resell or otherwise transfer the Products
to El Pollo Loco restaurants. EPL shall inform Supplier of the identity of
Approved Distributors by periodic written notification. In certain circumstances
Supplier may be authorized by EPL to sell Products within the El Pollo Loco
system directly to restaurants or by such other distribution means as shall have
the prior written approval of EPL. Supplier warrants that it will not sell or
otherwise transfer Products bearing the EPL, Fosters, Coca-Cola, Dr. Pepper or
other trademarks owned by or authorized for use by or licensed by EPL (“The
Marks) trademark, logo or other indicia of Fosters®, Dr. Pepper® or Coca-Cola®
to any third party, except as contemplated above, without the prior written
authorization of (including distribution of excess products to charitable or
other organizations, e.g. Second Harvest).

 
 
 

--------------------------------------------------------------------------------

 
 

3.
Specifications – As a condition to retention of Approval, Supplier shall satisfy
and comply diligently with all written quality assurance requirements of EPL, as
they may be amended from time to time in the sole discretion of EPL, including
but not limited to the EPL product specifications which have been furnished to
Supplier, the EPL Quality Assurance Policies and Procedures which have been
furnished to Supplier, and all other written quality assurance communications
from EPL (together the “Specifications”). The Products shall be manufactured,
stored and shipped by Supplier in strict compliance with all applicable federal,
state and local laws and the Specifications. Supplier recognized and
acknowledges that EPL may, from time to time, make representations to third
parties regarding the content of various EPL products. Accordingly Supplier may
not change or materially alter Product formulations or processing procedures
without EPL prior knowledge and written approval. Any deviation whatsoever by
Supplier from the Specifications may result in immediate termination of the
Approval. If the Products are to carry the EPL marks, Supplier shall not
undertake any activities which are not authorized by EPL and which are intended
or designed, directly or indirectly, to differentiate those Products produced by
Supplier from identically specified Products produced by other Suppliers for the
El Pollo Loco system.

 

 
4.
Unapproved Products – Supplier will not knowingly sell any unapproved products
for use within the El Pollo Loco system. If Supplier is advised by EPL that
unapproved products produced by Supplier are being sold by identified third
parties to the El Pollo Loco system, Supplier will undertake best efforts and
all commercially reasonable necessary steps which are legally within its power
to bring about a discontinuance of this activity.




 
5.
Confidentiality – Supplier acknowledges that the Specifications are the
confidential, and proprietary information of EPL to be used by Supplier solely
for the purpose of supplying Product to the El Pollo Loco system. Supplier
specifically warrants for itself, its employees and agents, that it (they) will
not: (a) disclose the Specifications (or any portion thereof) nor cause them to
be revealed to the general public not to any person, corporation or other
business association (including any of the Approved Distributors or franchisees
of El Pollo Loco not specifically authorized in writing by EPL to receive them;
(b) permit disclosure of the Specifications to any of its employees except those
who have a “need to know” to enable Supplier to perform its obligations; (c)
permit anyone to reproduce, copy or exhibit the Specifications or any portion
thereof or any other confidential or proprietary information received from EPL,
or (d) use the Specifications to produce the Products either for Supplier’s own
use or for sale or distribution to customers outside the El Pollo Loco system.
No obligation will exist with respect to any information contained in the
Specifications which Supplier can establish through written documents was (1)
known to Supplier from a source other than EPL, or parties authorized to act on
behalf of EPL or the El Pollo Loco system, prior to receipt of the Specification
from EPL or parties authorized to act on behalf of EPL or the El Pollo Loco
system, or (2) substantially the same information that was previously published
or became available to third parties without restriction through no act or
failure to act on the part of Supplier, or (3) substantially the same
information previously available to Supplier from a third party having no
obligation to hold such information in confidence. If EPL or parties authorized
to act on behalf of EPL or the El Pollo Loco system, provide Supplier with any
information which relates to the purchase and sale of the Products, including
but not limited to Product sales estimates, purchase expectations, geographical
expansion plans and the like, Supplier shall likewise maintain the
confidentiality of such information.

 
 
2

--------------------------------------------------------------------------------

 
 

 
6.
“Intentionally Left Blank”




 
7.
Inspection of Facilities – EPL shall have the right to inspect without advance
notice (a) the premises of Supplier at which the Products are produced; (b) all
of the Supplier’s facilities and equipment relating to manufacture, storage and
delivery of the Products and all components’ and (c) the Products, prior to
their shipment to the El Pollo Loco system. Neither EPL nor its employees or
agents shall be required by Supplier to execute a confidentiality agreement,
waiver or other agreement as a condition to engaging in inspections related to
the Products. EPL may engage the services of an independent inspection firm,
selected in the sole discretion of EPL, to perform these inspections. Supplier
will pay the reasonable cost of this third party inspection so long as the cost
for routine inspection does not exceed the sum of Three Thousand Dollars
($3,000.00) per annum per individual approved location.




 
8.
Laboratory Testing – At EPL request, Supplier shall promptly submit for
analysis, samples of the Products or samples of any components in accordance
with any testing schedule established from time to time by EPL Supplier agrees
to send the samples to facilities selected in the sole discretion of EPL, and
Supplier agrees to pay the reasonable costs of any third party laboratory
testing so long as the cost for routine inspections does not exceed the sum of
Three Thousand Dollars ($3,000.00) per annum per individual approved product per
location.




 
9.
Records Retention – For a period of at least two (2) years from the date of
shipment (or for such longer period if requested by EPL), Supplier agrees to
keep corporate records of the manufacture, storage, shipment and sale of the
Products and, upon request by EPL, to make these records available to EPL.

 
 
3

--------------------------------------------------------------------------------

 
 

 
10.
Indemnification – As a condition of the Approval, Supplier will defend,
indemnify and hold harmless El Pollo Loco its parents, subsidiaries, affiliates,
Approved Distributors, directors, officers, employees, representatives, system
purchasing agent(s) and El Pollo Loco franchisees, of and from all claims,
demands, losses, damages, liabilities, costs and expenses, including reasonable
attorneys’ fees and costs resulting form injury, illness and/or death caused, in
whole or in part, by (i) contact with, use and/or consumption of the Products,
including, without limitation, any product liability, strict product liability,
or any variation thereof, (ii) failure of the Products to comply with applicable
specifications’ warranties and certifications under this Agreement unless (and
then only to the extent) such injury, illness and/or death is directly caused by
EPL, its parents, subsidiaries, affiliates, Approved Distributors, El Pollo Loco
franchisees, system purchasing agent(s) or unrelated third parties. Such
indemnification obligation shall continue during the term of this Agreement and
for anytime thereafter agrees to advise Supplier if EPL receives notice that a
claim has been or will be filed with respect to a matter covered by this
indemnity and Supplier shall be given the opportunity to assume the defense
thereof. If Supplier fails to assume such defense, EPL may defend the action in
the manner it deems appropriate, and Supplier shall pay to EPL all costs,
including reasonable attorneys’ fees, incurred by EPL in effecting such defense
and any subsequent legal appeal, in addition to any sum which EPL may pay by
reason of any settlement or judgment against EPL. This right to indemnify
hereunder shall exist notwithstanding that joint or several liability may be
imposed upon EPL (or the other persons identified above) by statute, ordinance,
regulation or judicial decision.




 
11.
Insurance – Supplier will maintain, during the entire term of the
indemnification, comprehensive liability insurance, including product liability
coverage, in minimum amounts of Ten Million Dollars ($10,000,000.00) U.S.
currency per occurrence for damage, injury and/or death to persons, One Million
Dollars ($1,000,000.00) U.S. currency per occurrence for damage and/or injury to
property and Worker’s Compensation Insurance as required by law. Such coverage
shall be on a Date of Occurrence Form. The insurance coverage required herein
shall be provided by an insurance company or companies with a Bests rating of
A-X or better reasonably acceptable to EPL Supplier shall, promptly after
receipt of the Approval Letter and annually thereafter, provide the Supply Chain
Management Department with certificates of insurance evidencing such coverage
and naming El Pollo Loco, its parents, subsidiaries, and affiliates as
additional named insured’s. Each certificate shall indicated that the coverage
represented thereby shall not be canceled nor modified until at least thirty
(30) days prior written notice has been given to EPL. Such insurance shall be
carried during the term of this Agreement, including extension, and for at least
three (3) years thereafter.

 
 
4

--------------------------------------------------------------------------------

 
 

 
12.
Financial Reports – Upon request and at least once annually, Supplier will
provide to EPL financial information sufficient to reasonably demonstrate
Supplier’s satisfactory financial condition. Such information may include annual
or quarterly reports, bank references or other information reasonably directed
towards a description of Supplier’s current financial status. If such
information is held confidential by Supplier, release may be conditioned upon
execution by EPL of a reasonable and limited confidentiality agreement.




 
13.
Audit – During the term of this Agreement and for a period of two years after
termination, Supplier’s correspondence, records and books of account related to
the supply of product to the El Pollo Loco system, shall be open to inspection
and audit by EPL during Supplier’s normal business hours.




 
14.
Product Withdrawal – If it deemed necessary at any time by either EPL or
Supplier to recall or withdraw from Approved Distributors or from the El Pollo
Loco system any quantity of any Products, either as a result of failure of the
Products, Supplier will comply diligently with the written Quality Assurance
Product Withdrawal Procedures established from time to time by a current copy of
which has been provided to Supplier. [See Attachment “A”]. Furthermore, Supplier
will bear all costs and expenses incurred by it and/or EPL and/or any of the
Approved Distributors in complying with the recall or withdrawal procedures
(including w/o limitation, costs of notifying customers, customer refunds, costs
of returning product, loss profits, and other expenses incurred to meet
obligation to third parties), unless (and then only to the extent) such recall
or withdrawal is solely the result of the negligence or misconduct by Approved
Distributors, agent EPL, or El Pollo Loco franchisees. If Supplier fails or
reuses to promptly comply with the recall or withdrawal of the Products upon
request by EPL, EPL shall take such action as it deems necessary to recall or
withdraw the Products from the El Pollo Loco system and Supplier shall
immediately reimburse for the costs and expenses incurred.




 
15.
Product Allocation – During an emergency shortage of the Product, as announced
by EPL, or its designated representative, Supplier shall stand ready to allocate
sales of the Product within the El Pollo Loco system among Approved Distributors
or otherwise, as reasonable directed by EPL, or its designated representative.




 
16.
New Products – The manufacture, storage, shipment and/or distribution by
Supplier of any new or modified product intended for use within the El Pollo
Loco system shall be directed at the sole discretion of EPL or is designated
representative, during the EPL related research, market testing and roll-out
stages of development of such product. With respect to distribution and sale
within the El Pollo Loco system, EPL man, in its sole discretion, direct
Supplier to allocate sales of the new or modified product among Approved
Distributors or otherwise.

 
 
5

--------------------------------------------------------------------------------

 
 

 
17.
No Gratuities – Supplier will not pay any gratuities, commissions, fees or grant
any rebates to any employee or officer of EPL his or her personal or private
benefit, nor favor any officer or employee of EPL with gifts, travel or
entertainment of any substantial cost or value, nor enter into any business
arrangements with employees or officers of EPL which benefit them personally or
privately. If EPL employs third party inspection or testing firms, or a system
purchasing agent, Supplier agrees that these restrictions shall also apply to
the officers and employees of such firms as if they were officers and employees
of EPL.




 
18.
No Hidden Payments – An Approved Supplier has an obligation to provide fair and
equitable treatment of the El Pollo Loco system as a whole. In connection with
the direct or indirect sale of the Products to the El Pollo Loco system,
Supplier will not pay or procure or authorize a third party to pay and direct or
indirect product or cash allowances, rebates, brokerage fees, finders fees,
commissions or any other consideration of any kind to any third party, including
without limitation any Approved Distributor, EPL or its employees, any El Pollo
Loco franchisee or their representative or employees, or any other third party
associated with the transactions, except as explicitly provided in any purchase
agreement between the Supplier and any system purchasing agent. Supplier
warrants and represents that it has not paid, is not obligated to pay and will
not pay any allowance, rebate or fees to any third party in connection with any
recommendation or subsequent approval of the Supplier as an EPL Supplier.




 
19.
Product Information – Supplier warrants that any and all “Product Information
and Nutritional Data Sheet” or “Supplier Profile” or similar information request
forms provided by EPL to Supplier have been and will in the future be completed
by Supplier accurately and to the best of Supplier’s knowledge.




 
20.
Supplier Disclosure – Supplier, on behalf of itself and its principal officers,
warrants and represents that they presently do not own any interest, whether
direct or indirect, in any El Pollo Loco franchise, in any El Pollo Loco
restaurant, or in any corporation or partnership operating an El Pollo Loco
restaurant or in any entity leasing real estate for the operation of an El Pollo
Loco restaurant. Supplier further warrants and represents, on behalf of itself
and its principal officers, that they do not claim any right to become an El
Pollo Loco franchisee, to own an interest in any El Pollo Loco restaurant or in
a corporation operating an El Pollo Loco restaurant. Supplier warrants and
represents that during the term of this Agreement it will not knowingly
hereafter acquire, whether directly or indirectly, any interest in any El Pollo
Loco restaurant, in any El Pollo Loco franchise or in any entity leasing real
estate for the operation of any El Pollo Loco restaurant.

 
 
6

--------------------------------------------------------------------------------

 
 

 
21.
Food Warranties – Supplier warrant to EPL parents, subsidiaries, affiliates, any
system purchasing agent, Approved Distributors and its franchisees that all food
products including food articles, food ingredients and food packaging comprising
any approved Products, or any part thereof delivered, sold or transferred to
EPL, to any system purchasing agent, to any Approved Distributor or to any El
Pollo Loco Restaurant hereunder (a) shall be in full compliance with either
Federal Food, Drug and Cosmetic Act )’FDCA), as amended, or the rules and
regulations promulgated from time to time by the United States Department of
Agriculture (“USDA”), or any other applicable country, federal, state or local
law, rule or regulation, as the case may be; (b) shall be manufactured, stored
and delivered in accordance with appropriate “Good Manufacturing Practices”
under the FDCA or comparable regulations of the USDA and any other applicable
country, federal, state, or local law, rule or regulation, as applicable; (c)
shall not be adulterated or misbranded within the meaning of the FDCA or USDA
and any other applicable country, federal state, or local law, rule or
regulation, as applicable; (d) shall not be a food product which may not, under
applicable laws, rules and regulations, be introduced into interstate commerce;
and (e) shall not be a food product adulterated or misbranded under any
applicable country, federal, state or local law, rule or regulation.




 
22.
Product Warranties – Supplier warrants to EPL its parents, subsidiaries,
affiliates, any system purchasing agent, Approved Distributors and its
franchisees that that the Products shall be merchantable, fit for their intended
purpose, pass without objection in the trade under the contract description, are
of fair average quality within the description such that the products shall meet
or exceed the Specifications in every respect. Supplier warrants that the
products are labeled as required by the specification and conform to the
promises or affirmations of fact made on the containers or label if any.
Supplier further warrants to EPL that unless excluded or modified, other implied
warranties may arise from course of dealing usage or trade.




 
23.
Inventory and Production – Supplier shall be required to maintain adequate
service levels to its EPL customers on a day to day basis but responsibility for
decisions regarding the maintenance of inventory, the addition of new production
lines, the construction of a new plant and similar element of Supplier’s
business shall rest entirely with the Supplier. EPL shall have no liability or
other responsibility whatsoever for loss or damage incurred by Supplier with
respect to these decisions, including but not limited to loss or damage which
may result from changes in the Specifications (though EPL will use reasonable
efforts to provide advance notice of such changes), marketing or sales plans or
projections, the introduction or deletion of EPL menu items, the termination of
the Approval pursuant to its terms, or the termination of any other agreement
between EPL and the Supplier pursuant to its terms. An exception with regard to
Supplier’s inventory decisions will exist in those instances in which written
inventory directions are issued by EPL with respect to emergency shortages or
new products and, in such case, EPL liability shall be limited to the price
allocable to the goods which are subject to the inventory direction.

 
 
7

--------------------------------------------------------------------------------

 
 

 
24.
No Financial Warranty – EPL does no represent or warrant in any respect, whether
express or implied, the financial condition of any Approved Distributor, any El
Pollo Loco franchisee or any other party and EPL shall have no liability to
Supplier in connection therewith.




 
25.
EPL Trademarks – Supplier shall not, without the prior written consent of EPL
use the marks or service marks of EPL in any manner whatsoever, unless, and then
only to the extent, such use is authorized by EPL in the Specifications.




 
26.
Supplier Suspension – Supplier’s approval may be suspended or terminated in
accordance with the attached EPL Approval/Qualification Suspension Procedures,
if, in the sole judgment of EPL either, (a) any Product as produced by Supplier
presents, or is likely to present in the immediate future, an imminent health or
safety risk to consumers, to restaurant employees, to any third party or to the
El Pollo Loco system in violation of the Specifications or applicable
governmental health safety or sanitation standards or (b) Supplier has
repeatedly failed or refused to comply with the Specifications.




 
27.
Term – Supplier’s status and obligations as an Approved Supplier may be
terminated by EPL during the term of the Purchase Agreement only due to (a) a
material breach by EPL of these General Terms and Conditions, or (b) a material
change in the Specifications which substantially affects the cost of producing
the Products, or, (c) in EPL’s sole discretion and with 60 days advance written
notice to Supplier, in the event of, the deletion of menu items from the El
Pollo Loco menu.




28.
Termination – Upon termination of the Supplier’s designation as an Approved
Supplier, Supplier shall not thereafter identify or represent itself as an
Approved Supplier of EPL nor use the Specifications nor any of EPL trade secrets
and proprietary information for any purpose. Supplier shall also cease to use,
in any manner whatsoever, any of the trademarks and/or service marks of EPL and
shall return to EPL (or at the option of EPL shall destroy) all copies of the
Specifications. Upon termination of the Supplier’s designation as an Approved
Supplier, the former Supplier will remain liable to EPL for any loss resulting
from the unauthorized use of any intellectual property. It is the express
intention of the parties that this liability survive the Supplier’s termination.

 
 
8

--------------------------------------------------------------------------------

 



29.
Approval No Promise of Sale – The Approval and these General Terms And
Conditions do not constitute a commitment on the part of EPL or any Approved
Distributor or any system purchasing agent or any El Pollo Loco franchisee or
any other person to purchase any Products from Supplier. The purpose of the
Approval and the General Terms and Conditions is to set forth the terms under
which Supplier may provide the Products to the El Pollo Loco system.

 

 
30.
Governing Terms And Conditions – These General Terms And Conditions shall govern
and control any Purchase Agreement regardless of conflicting terms which may be
contained in any form or document previously or hereafter submitted by Supplier
and all such competing and conflicting terms are hereby unconditionally
rejected.




 
31.
EPL Not A Fiduciary – To the extent that EPL elect to negotiate a Purchase
Agreement with Supplier on behalf of third party Approved Distributors and
established commitments between these parties for the sale and purchase of
products, it is understood and agreed that EPL will not be acting as a fiduciary
on behalf of any such third party Approved Distributor.




 
32.
Transportation of Products – Supplier represents and warrants the following with
respect to all interstate product shipments to any Approved Distributors,
pursuant to any Purchase Agreement, which are arranged and/or paid for by
Supplier:

 
(1)
That Supplier will use duly authorized contract and/or common carriers that
comply with Surface Transportation Board (“STB”) rules and regulations and that
supplier agrees to follow and comply with any EPL specifications which may exist
with respect to the shipment of the product.

 
(2)
That all transportation rates of common carriers selected by the Supplier to
perform such movements to EPL or an Approved Distributor are published and on
file with the STB and have become effective prior to the tender of such
shipments to those carriers; and

 
(3)
That the contract carriage rates of contract carriages selected by the Supplier
to effectuate such hauls to EPL or an Approved Distributor are commemorated in
bilateral written transportation contracts between the Supplier and those
contract carriers wherein the Supplier has committed itself to tender a series
of shipments during the term of each such contact and the contract carriers have
agreed either to dedicate equipment to the needs of the Supplier or to render
the specialized carriage services identified in the body of those contracts.
Supplier shall indemnify and hold harmless EPL and each Approved Distributor
from any and all claims, suits or liabilities, including attorneys fees, arising
out of a breach of the foregoing representation and warranty.

 
 
9

--------------------------------------------------------------------------------

 
 

 
33.
No Waiver – Failure of EPL to exercise any right or option given to it under
these General Terms and Conditions, or to insist upon strict compliance by
Supplier with these General Terms And Conditions shall not constitute a waiver
with respect to any other or subsequent breach, nor a waiver by EPL of its right
at any time thereafter to require exact and strict compliance with these General
Terms And Conditions. The rights or remedies set forth herein are in addition to
any other rights or remedies which may be granted by law.




34.
Independent Contractor – Supplier acknowledges that it is an independent
contractor and is not an agent, partner, joint venture nor employee of EPL
Supplier shall have no authority to bind or otherwise obligate EPL in any manner
nor shall Supplier represent to anyone that it has a right to do so.




35.
Notices – All notices required hereunder shall be in writing and shall be deemed
given when delivered or deposited in the United States mail addressed, if to EPL
Attention: Supply Chain Management, with a copy to the Attention of Steve Lash
located at the same address, and if to Supplier, to the person and at the
address identified on the Approval Letter. Notice may also be given by
transmitting a facsimile to the facsimile number provided by the other party.
Either party may change its mailing address or facsimile number by giving notice
to the other party as described herein.

 

 
36.
Governing Law and Forum – The agreement represented by the Approval, and the
General Terms And Conditions shall be deemed made and entered into in the State
of California and shall be governed and construed under and in accordance with
the laws of the State of California. The U.S. District Court for the Central
District of California if such court lacks jurisdiction, the Superior Court of
the State California, County of Orange, shall be the venue and exclusive proper
forum in which to adjudicate any case or controversy arising either, directly or
indirectly, under or in connection with the Approval or the General Terms And
Conditions. EPL and Supplier further agree that, in the event of litigation
arising out of or in connection with these matters, they will not contest or
challenge the jurisdiction or venue of these courts.




 
37.
Amendments – These General Terms And Conditions may not be waived, modified or
amended unless expressly stated in writing signed by both parties.

 
 
10

--------------------------------------------------------------------------------

 
 

 
38.
Severability – If any provision of the Approval Letter or the General Terms And
Conditions, or any related agreement may be construed in two ways, one of which
would render the provision illegal or otherwise voidable and unenforceable and
the other of which would render the provision valid and enforceable, such
provision shall have the meaning which renders it valid and enforceable. The
language of all provisions of these agreements shall be construed according to
its fair meaning and not strictly against EPL or Supplier. It is the intention
of the parties that the provisions of these agreements be enforced to the
fullest extent. In the event that any court shall determine that any provision
in these agreements is unenforceable as written, the parties agree that the
provision shall be amended so that it is enforceable to the fullest extent
permissible under the law. The provisions of these agreements are severable and
they shall be interpreted and enforced as if all completely invalid or
unenforceable provisions were not contained in these agreements. Partially valid
and enforceable provisions shall be enforced to the extent that they are
partially valid and enforceable.




 
39.
Survival – Any provision of these Terms And Conditions which imposes, whether
expressly or by its nature, upon either party an obligation after termination or
expiration of the related agreement shall survive termination or expiration
thereof and be binding upon either party.




 
40.
Interpretation – Paragraph captions are used only for convenience and are in no
way to be construed as part of these Terms and Conditions or as a limitation of
the scope of the particular paragraphs to which they refer. Words of any gender
used in the Terms and Conditions shall include any other gender, and words in
the singular shall include the plural where the context requires.




 
41.
Binding Effect And Assignment – This Agreement represented by the Approval and
the General Terms and Conditions of Supply shall be binding upon the parties,
their successors, heirs and assigns, provided that it shall not be assigned or
transferred in whole or in part by Supplier without the express written consent
of EPL.




42.
Integration Clause – These General Terms And Conditions shall together with the
Approval Letter, constitute the entire agreement between EPL and Supplier with
respect to the Approval and shall, when effective supersede any and all prior
negotiations, understandings, and/or agreements, oral or written, between the
parties hereto with respect to the subject matter hereof.

 
 
11

--------------------------------------------------------------------------------

 
 